Citation Nr: 1037257	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-09 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to July 
2004.
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that 
granted service connection and assigned a 10 percent rating for a 
lumbar spine disability, effective July 28, 2004.  A January 2006 
rating decision increased the rating from 10 percent to 20 
percent for the Veteran's lumbar spine disability, effective July 
28, 2004.  However, as that grant does not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In December 2008, the Veteran testified before the Board at a 
hearing held at the RO.  At that time, the Veteran raised a claim 
for service connection for depression secondary to his service-
connected lumbar spine disability.  As that claim has not been 
developed for appellate review, the Board refers it to the RO for 
appropriate action.


FINDING OF FACT

The Veteran's lumbar spine disability is manifested by forward 
flexion limited to no less than 40 degrees, and a combined range 
of motion of the thoracolumbar spine of no more than 120 degrees.  
There is evidence of an abnormal gait and subjective complaints 
of muscle spasms.  However, there is no evidence of muscle spasm 
or guarding severe enough to result in an abnormal gait or spinal 
contour.  It has not been productive of any incapacitating 
episodes within the past 12 months.  Ankylosis and neurological 
manifestations associated with the service-connected lumbar spine 
disability have not been shown.




CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5237, 5242, 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In June 2004 and February 2006, prior to and after the initial 
adjudication of the claim, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of any 
person, agency, or company who had additional records to help 
decide his claim.  He was informed that VA would review his claim 
and determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain VA 
medical records, obtain service records, and obtain private 
treatment reports as indicated.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.  In May 2010, the Veteran submitted additional 
evidence in support of his claim followed by an August 2010 
waiver of initial consideration of this evidence by the RO.  
Thus, a supplemental statement of the case was not required.  
38 C.F.R. § 19.37 (2009).

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering notice no 
longer required because the purpose that the notice is intended 
to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the notice 
requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2009).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records relevant 
to the issues on appeal have been requested or obtained.  VA 
examinations pertinent to the Veteran's claim were obtained in 
June 2004, June 2007, and pursuant to the Board's March 2009 
remand in May 2009.  A review of those reports of examination 
reveals that all subjective and objective findings necessary for 
evaluation of the Veteran's claim were observed and recorded.  
Thus, the examinations appear complete and adequate.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds 
that the AMC substantially complied with the Board's remand 
directives in further developing the Veteran's claim.  Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 
(1999).  Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations as to 
this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4.  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 
(2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. 
§ 4.40 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 
(2009).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2009), however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2009).  For the purpose of rating disability from arthritis, the 
lumbar spine is considered a group of minor joints, ratable on a 
parity with a major joint.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2009).  The criteria for rating 
traumatic arthritis in Diagnostic Code 5010 direct that the 
evaluation of arthritis be conducted under DC 5003, which states 
that degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2009).  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).  In the absence of 
limitation of motion, X-ray evidence of arthritis involving two 
or more major joints or two or more minor joint groups, will 
warrant a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, Note 1 (2009).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2009).  The 
use of terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6 (2009).
The Board has rated the Veteran's lumbar spine disability under 
multiple diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such ratings involve consideration 
of the level of impairment of a Veteran's ability to engage in 
ordinary activities, to include employment, as well as an 
assessment of the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2009).

The Veteran's lumbar spine disability has been rated as 20 
percent disabling under Diagnostic Code 5243 which pertains to 
intervertebral disc syndrome.  38 C.F.R. § 4.71a (2009).  Other 
applicable codes include Diagnostic Code 5237, which pertains to 
lumbosacral or cervical strain.  38 C.F.R. § 4.71a (2009).  The 
disability is rated using the same criteria for either diagnostic 
code.  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease provides that a rating of 20 
percent is warranted where the evidence shows there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, but 
not greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A rating of 40 percent is warranted where 
forward flexion of the thoracolumbar spine is 30 degrees or less, 
or, for favorable ankylosis of the entire thoracolumbar spine.  A 
rating of 50 percent is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  Finally, a rating of 100 percent 
is warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a (2009).

The criteria for Intervertebral Disc Syndrome in Diagnostic Code 
5243, permit rating under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2009).  The Incapacitating Episode Formula provides that a 
20 percent rating is warranted with incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months.  A 40 percent rating is 
warranted with incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months.  Finally, a 60 percent rating is warranted with 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  38 C.F.R. § 4.71a (2009).

Incapacitating episodes are defined as episodes requiring bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a (2009).

When rating diseases and injuries of the spine, any associated 
objective neurological abnormalities, including, but not limited 
to, bowel or bladder impairment, should be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2009).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Normal ranges of motion for each component 
of spinal motion provided are the maximum usable for calculating 
the combined range of motion.  38 C.F.R. § 4.71a, Plate V, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note 2 (2009).

It has not been contended or shown in this case that the Veteran 
has residuals of a fracture of the vertebra (5235), sacroiliac 
injury or weakness (5236), spinal stenosis (5238), 
spondylolisthesis or segmental instability (DC 5239), ankylosing 
spondylitis (5240), or spinal fusion (DC 5241).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in this case.

The Veteran's service medical records shows that in July 2003, he 
was diagnosed with a herniated nucleus pulposus at L4-5 by MRI.  
Occasional acute exacerbations of low back pain were relieved by 
nonsteroid anti-inflammatory drugs (NSAIDs) and Percocet.  The 
Veteran's range of motion was limited due to pain.  An August 
2003 report shows a diagnosis of degenerative lumbar disc 
disease.  On examination, the Veteran complained that his back 
had gone out twice since April 2003.  The impression was disc 
disease by history.  Records dated in September 2003 indicate an 
impression of degenerative disc disease at L3-L4 and L4-5 with 
recurrent and progressive spasms.  The Veteran complained of 
chronic low back pain, spasms, and radicular symptoms, including 
radiation of pain down both legs that interfered with his job 
performance.  An MRI of the lumbar spine indicated degenerative 
disc disease at L3-4 and L4-5 with cervical posterior bulging at 
L4-5.  Another September 2003 report shows a five-year history of 
low back pain and a diagnosis of low back pain with radicular 
symptoms.  In October 2003, it was noted that the Veteran had 
periodic episodes during which he threw his back out and was 
debilitated for several days.  However, he had no leg complaints 
or static complaints.  Range of motion testing of the lumbar 
spine revealed 45 degrees flexion, 20 degrees of extension, and 
20 degrees bending left and right.  An MRI indicated L3 to L5 
degenerative disc disease.  The Veteran was diagnosed with two 
degenerative discs that were mid-lumbar spine.  The physician 
opined that it was unlikely that the Veteran's condition would 
improve to the point where he could continue to perform his in-
service duties and the Veteran was diagnosed with L3 to L5 
degenerative disc disease.

A December 2003 report of medical examination shows that the 
Veteran had an antalgic gait and normal posture.  Range of motion 
was decreased with 70 degrees flexion.  However, Wadell's sign 
was normal.  The Veteran was diagnosed with lumbar degenerative 
disc disease.  A December 2003 report of medical history shows a 
diagnosis of lumbar degenerative disc disease since 1999.  The 
Veteran's pain was rated as an eight out of ten on the pain scale 
and was aggravated by lifting more than ten pounds and prolonged 
sitting.  A January 2004 report indicates standing flexion of 85, 
83, and 80 degrees; standing extension of 25, 27, and 26 degrees; 
seated flexion of 50, 45, and 45 degrees; and prone extension of 
30, 32, and 33 degrees.  Waddell's sign was negative.  The 
assessment was chronic low back pain.  Another report indicates 
that the Veteran's back injuries occurred with minimal physical 
activity with pain that varied from one to ten on the pain scale.  
Pain was described as an ache with intermittent sharp shooting 
pain to the legs that worsened with prolonged sitting, standing, 
and physical activity.  Sleep was disturbed secondary to pain.  
However, surgery was not recommended.  An MRI indicated L3-4 and 
L4-5 mild degenerative disc disease and L4-5 generalized disc 
bulging.  The Veteran's gait was normal with good strength and 
coordination on his heels and toes.  Range of motion testing 
indicated 70 to 80 degrees flexion with normal extension.  The 
Veteran was diagnosed with lumbar degenerative disc disease, L4-
5disc bulge.  An EMG was normal.  In April 2004, he was diagnosed 
with lumbar degenerative disc disease.  The Veteran had a history 
of an in-service air evacuation after acutely straining his 
lumbo-sacral paraspinal muscles three times while deployed.  It 
was noted that he had three incapacitating episodes during the 
past twelve months as indicated by his medical history that made 
him unable to perform his job and resulted in almost two months 
of cumulative bed rest.

The Veteran was afforded a VA general medical examination in June 
2004, at which time he complained of constant low back pain rated 
as a four out of ten on the pain scale.  For more severe pain, 
the Veteran took Mobic and Percocet.  He reported severe flare-
ups of back pain during service in Iraq that lasted two weeks.  
At that time, he was independent in the usual daily activities of 
self care and driving, and ambulated without assistance.  On 
examination of the lumbar spine, the Veteran had a normal posture 
and gait without use of an assistive device.  He ambulated with 
normal fluidity and the posture of his spine appeared straight 
with normal lordic curves of the lumbar spine.  Range of motion 
of the thoracolumbar spine indicated 80 degrees flexion, 25 
degrees extension, 30 degrees left and right lateral flexion, and 
40 degrees left and right lateral rotation.  There was pain upon 
extension and after flexion.  Extension was limited to 20 degrees 
with pain and decreased to 10 degrees on repetitive motion with 
pain at the extremes of lateral and rotational motion and 
fatigue, especially on the right.  No muscle spasm or weakness 
was noted and there was no evidence of any postural 
abnormalities, unfavorable ankylosis of the thoracolumbar spine, 
or neurologic symptoms due to nerve root involvement.  During the 
past twelve-month period, the Veteran had four incapacitating 
episodes that each lasted two weeks with the Veteran at strict 
bedrest, followed by an alteration in gait and shorter periods of 
bedrest for six to eight weeks of recuperation wherein he only 
functioned at partial capacity.  The remainder of the joint 
examination was unremarkable with a full range of motion and no 
tenderness.  No pain was noted with motion of the joints.  
Straight leg raise testing was negative at 90 degrees bilaterally 
and the Veteran was able to squat and rise, and heel and toe walk 
without difficulty.  A January 2003 MRI indicated bulging discs 
at L3-4 and L4-5, with slight narrowing of the neural foramine 
bilaterally at the L4-5 level.  The Veteran was diagnosed with 
lumbar spine multi-level degenerative disc disease with chronic 
and persistent low back pain, and recurrent acute lumbar spine 
syndrome.

Physical therapy treatment records dated in January 2005 show 
that the Veteran's back gave out on several occasions with 
intermittent low back pain that interrupted his sleep.  The 
Veteran had some difficulty with activities of daily living such 
as walking, pushing a cart at the grocery store, and standing.  
He also complained of a decreased range of motion.

Private treatment records include a March 2006 pain questionnaire 
where the Veteran indicated intermittent intense pain aggravated 
by personal care, lifting, walking, sitting, bending, exercising, 
standing, sleeping, and traveling.  The Veteran's social life was 
also affected and he complained of pain that was neither better 
nor worse.  The Veteran complained of a constant level of 
moderate dull pain with stiffness, soreness, and weakness.  The 
Veteran rated his pain as a four out of ten on the pain scale and 
pain was relieved by stretching, heat, rest, exercising, and 
medication.  The Veteran indicated that he was employed full-time 
and worked four hours per day, five days per week.  However, he 
contended that his low back disability affected the amount of 
hours that he worked.  The Veteran worked in a sedentary position 
that involved occasional lifting over ten pounds.  On 
examination, the Veteran's posture was erect with normal 
ambulation.  Gait was normal and a motor examination was normal 
without any muscle weakness.  He was able to heel and toe walk.  
On range of motion testing of the lumbar spine, there was 40 
degrees flexion, 10 degrees extension, and 25 degrees left and 
right lateral flexion.  There was lumbar spasm and tenderness on 
the right at L5.  The Veteran was diagnosed with lumbar segmental 
and somatic dysfunction, lumbar displacement of the 
intervertebral disc without myelopathy, and lumbago.  He had 
additional complaints of low back pain in January 2005 and 
underwent ten sessions of physical therapy.  In March 2006, the 
Veteran rated his pain as a two to seven out of ten with 
approximately ten episodes of severe back pain over the previous 
year.  Due to his back pain, he was unable to sleep through the 
night and had difficulty with grocery shopping and washing the 
dishes.  During physical therapy, it was determined that he had a 
half inch leg length discrepancy and was issued a heel life for 
his left shoe.  After ten sessions of physical therapy, the 
Veteran's lumbar spine disability had not significantly improved.  
Daily low back pain continued to negatively affect his quality of 
life.  He continued to wake up every night with pain and reported 
that his strength had decreased despite continuing a home 
exercise program.

In his March 2006 substantive appeal, the Veteran complained of a 
daily functional loss and of significantly reduced strength, 
speed, coordination, and endurance, despite significantly reduced 
levels of physical activity.  Sleep was disturbed due to pain and 
he required anti-inflammatory and narcotic medication on a daily 
basis.

In September 2006, the Veteran complained that he missed over six 
days of work due to his lumbar spine disability and was only 
working half-days at that time.

An October 2006 MRI of the lumbar spine showed small to moderate 
central disc protrusion at L3-L4 and smaller central disc 
protrusion with an annular tear at L4-L5.

VA medical records dated in November 2006 show a history of 
radicular lumbar spine pain that was not acute at that time.  In 
December 2006, the Veteran complained of one incapacitating 
episode that caused him to take off one week of work.  Pain was 
controlled with Ibuprofen.  Gait and straight leg raise tests 
were within normal limits.  The Veteran was assessed with low 
back pain.

The Veteran was afforded a VA spine examination in June 2007, at 
which time he presented with complaints of stiffness and 
weakness.  He complained of constant low back pain for eight 
years that traveled up his back and down his legs described as 
crushing, squeezing, burning, aching, sharp, and striking in 
nature.  The Veteran rated his pain as a ten out of ten on the 
pain scale and required medication to function.  His treatment 
included chiropractic care and Motrin.  The Veteran stated that 
his disability did not cause incapacitation, but that he had 
difficulty with any activity.  On examination, posture was within 
normal limits while gait was abnormal.  However, the Veteran did 
not require use of assistive devices for ambulation.  Range of 
motion testing indicated 80 degrees flexion; 20 degrees extension 
and right and left lateral flexion; and 30 degrees right and left 
rotation.  Range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  An X-ray examination of the lumbar spine was 
within normal limits and the Veteran was diagnosed with a lumbar 
strain.  The examiner opined that by history, examination, and 
radiographically there were no findings supportive of 
intervertebral disc syndrome.  The examiner indicated that the 
Veteran presented with a very unusual stiff-backed gait holding 
his lumbar, thoracic, and cervical spine in a very stiff and 
uncomfortable appearing position, while taking extremely slow and 
labored steps which was highly inconsistent with low back 
pathology.  There was some further discrepancy between the range 
of motion performed by the Veteran under direct examination and 
his range of motion when he was seemingly unobserved.  Combined 
with his theatrical gait, the examiner took the unusual step of 
performing an axial loading test where pressure is applied to the 
top of the head while the Veteran is asked if it causes pain.  
The examiner explained that is a physiologically impossible test, 
as the spinal column cannot transmit forces in this manner.  The 
Veteran's positive test was indicative of malingering.  The 
examiner opined that due to the many questionable aspects of the 
Veteran's history, examination, and a fairly unremarkable MRI, 
the examiner reported the best ranges of motion that were 
observed which were markedly greater than the range of motion the 
Veteran was willing to perform on examination.  No degrees of 
limitation had been indicated as secondary to pain and the 
examiner's clinical judgment was that the Veteran's decreased 
range of motion was not secondary to pain or any pathologic 
process.  The examiner opined that the Veteran had no more than a 
mild lumbar strain.

Private treatment records dated in September 2008 show complaints 
of low back pain, but no clearly associated symptoms.  The 
Veteran described an episode that began in July 2008 with 
residual symptoms that did not resolve.  On examination, there 
was a decreased lumbar range of motion but no other significant 
findings.  The Veteran was diagnosed with chronic back pain with 
intermittent exacerbations, and recent persistent flare, probably 
related to lumbar disc degeneration.  A November 2008 report 
shows that the Veteran's most recent episode of lumbar spine pain 
was sudden without specific mechanism of injury noted.  The 
Veteran's lumbar spine disability and ongoing pain significantly 
affected his lifestyle.  He was unable to participate in the 
extracurricular sports he regularly played, such as flag football 
and basketball.  He was also unable to perform more strenuous 
physical activities such as weight-training and running and was 
unable to walk more than one-quarter mile before pain ensued.  
The chiropractor opined that due to the chronic nature of his 
complaints and condition combined with the evaluation and 
diagnosis of various providers and specialists, there was a high 
likelihood for future exacerbation and mild-to-moderate 
disability.  It was highly recommended that he continue to seek 
and receive conservative treatment in order to avoid more 
invasive procedures and avoid further advances to his present 
state of disability.  A December 2008 report indicated that the 
Veteran had ongoing unrelenting pain from his back ailments and 
spent at least a third of the time in severe pain.

In December 2008, the Veteran testified that in July 2008 he had 
a flare-up of low back pain while exiting his car and that his 
disability is treated with anti-inflammatory drugs, muscle 
relaxers, narcotics, and ice.  The Veteran testified that he was 
unable to walk with a normal stride.  He slept with a pillow 
between his knees on his side and at times had difficulty 
performing prescribed exercises at home due to pain.  The Veteran 
stated that he had incapacitating episodes at least once or twice 
a month.  During one episode, he stayed on one floor for about 
six days during which he missed time from work.  However, he was 
permitted to work from home.  During flare-ups, he had pain that 
radiated down his legs into his left buttock with muscle 
tightness in his legs with pain that was typically below the belt 
line.

Pursuant to the Board's March 2009 remand, the Veteran was 
afforded a VA spine examination in May 2009, at which time he 
reported that his last flare-up was in March 2009 when his back 
became tight with spasms and caused problems walking.  At that 
time, the Veteran was unable to get dressed for a couple of 
weeks, missed three days of work, and was prescribed oral 
steroids that provided some relief.  He also reported a flare-up 
in September or October 2008.  The Veteran was prescribed oral 
steroids and an MRI of the lumbar spine was performed.  The 
Veteran continued having difficulty with such activities as 
driving, shopping, and getting dressed.  Treatment included 
chiropractic care twice per week, ice packs, and pain medication.  
He complained of a history of fatigue, decreased motion, 
stiffness, weakness, spasms, and pain located in the low to mid 
back.  Pain was described as constant soreness and achiness, but 
moderate in severity that radiated to the back and sides of his 
legs.  The Veteran reported four flare-ups per year alleviated by 
medication, rest, and ice.  Between flare-ups, he experienced 
constant pain in varying degrees.  However, there were no 
incapacitating episodes of spine disease and he did not require 
the assistance of assistive devices.  The Veteran was able to 
walk no more than one mile and indicated that his spouse assisted 
him with activities such as walking, getting up, and dressing.  
On examination of the spine, posture was normal with a normal 
gait without evidence of abnormal spinal curvatures.  Range of 
motion of the thoracolumbar spine indicated 75 degrees flexion, 
15 degrees extension, and 30 degrees left and right lateral 
flexion and rotation.  There was objective evidence of pain on 
active range of motion.  However, there was no objective evidence 
of pain following repetitive motion or any additional limitations 
after three repetitions of range of motion.  An MRI of the lumbar 
spine in September 2008 indicated mild degenerative changes at 
L3-4 and L4-5 without evidence of vertebral fracture.  The 
Veteran indicated that he worked as a consultant full-time and 
that during the last twelve month period he lost three weeks of 
work due to his back disability.  He was diagnosed with mild 
lumbar strain and mild degenerative lumbar disc disease at L3-4 
and L4-5 with low back pain that radiated into the back of the 
legs.  The Veteran's lumbar spine disability had significant 
effects on his occupation in the way of increased absenteeism, 
decreased concentration, poor social interactions, decreased 
mobility, a lack of stamina, weakness or fatigue, and pain.  With 
respect to activities of daily living, the disability no effect 
on feeding and grooming; a mild effect on toileting; a moderate 
effect on bathing and dressing; a severe effect on chores, 
shopping, exercise, recreation, and traveling; and prevented 
sports.

In May 2010, the Veteran stated that two months prior he had 
missed an entire week of work due to an incapacitating episode 
and that from August 2008 to August 2009 he required additional 
treatment, for his lumbar spine disability, on over twenty 
separate occasions.

The Board finds that the Veteran is not entitled to a higher 
rating under the General Rating Formula which provides that a 40 
percent rating is warranted where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or, for favorable 
ankylosis of the entire thoracolumbar spine.  Service medical 
records dated in October 2003 indicate 45 degrees flexion, 20 
degrees of extension, and 20 degrees bending left and right of 
the lumbar spine.  In January 2004, there was 70 to 80 degrees 
flexion.  On VA examination in June 2004 there was 80 degrees 
flexion of the thoracolumbar spine and 25 degrees extension, 30 
degrees left and right lateral flexion, and 40 degrees left and 
right lateral rotation.  Private treatment records dated in March 
2006 indicate 40 degrees flexion of the lumbar spine with 10 
degrees extension and 25 degrees left and right lateral flexion.  
On VA examination in June 2007, range of motion testing of the 
lumbar spine indicated 80 degrees flexion, 20 degrees extension 
and right and left lateral flexion, and 30 degrees right and left 
rotation.  On VA examination in May 2009, the lumbar spine had 75 
degrees flexion, 15 degrees extension, and 30 degrees left and 
right lateral flexion and rotation.  While the Veteran's motion 
of the lumbar spine is limited, that motion is limited to within 
a range of motion that warrants a 20 percent rating.  
Accordingly, the Board finds that the competent medical evidence 
does not support a finding that the Veteran is entitled to a 
rating in excess of 20 percent under the General Ratings Formula 
for Diseases of and Injuries of the Spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2009).

The Board also finds that the Veteran is not entitled to a rating 
in excess of 20 percent based upon the diagnostic criteria 
pertaining to Intervertebral Disc Syndrome (IDS).  Under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, a 40 percent rating is warranted with 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months.  An 
April 2004 report indicates that the Veteran had three 
incapacitating episodes during the past twelve months that made 
him unable to perform job duties.  On VA examination in June 
2004, the Veteran indicated that during the past twelve-month 
period he had four incapacitating episodes that lasted two weeks 
during which he was on strict bedrest.  In December 2008, he 
testified that he had incapacitating episodes at least once or 
twice a month.  However, on VA examination in March 2009 the 
examiner noted that there were no incapacitating episodes of 
spine disease.  In May 2010, the Veteran claimed that he recently 
missed an entire of week of work due to an incapacitating 
episode.  However, while the Veteran has reported that he 
experienced episodes of incapacitation, there is no objective 
evidence that those episodes required bed rest and treatment 
prescribed by a physician.  Accordingly, the Board finds that the 
evidence does not show incapacitating episodes or prescribed bed 
rest by a physician in any year under consideration during the 
pendency of the appeal.

As the Veteran is not entitled to an increased rating based upon 
incapacitating episodes, it is necessary to determine whether the 
Veteran is entitled to a higher rating based upon any combined 
orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the service 
medical records dated in October 2003 show 45 degrees flexion, 20 
degrees of extension, and 20 degrees bending left and right of 
the lumbar spine.  In January 2004, there was 70 to 80 degrees 
flexion.  On VA examination in June 2004 there was 80 degrees 
flexion of the thoracolumbar spine and 25 degrees extension, 30 
degrees left and right lateral flexion, and 40 degrees left and 
right lateral rotation.  Private treatment records dated in March 
2006 indicate 40 degrees flexion of the lumbar spine with 10 
degrees extension and 25 degrees left and right lateral flexion.  
On VA examination in June 2007, range of motion testing of the 
lumbar spine indicated 80 degrees flexion, 20 degrees extension 
and right and left lateral flexion, and 30 degrees right and left 
rotation.  On VA examination in May 2009, the lumbar spine had 75 
degrees flexion, 15 degrees extension, and 30 degrees left and 
right lateral flexion and rotation.  There was no evidence of 
ankylosis in the treatment records or on VA examination.  
Therefore, the Board finds that the requirements for a higher 
rating under the General Rating Formula, forward flexion of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, are not shown.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Disability from neurological disorders is rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis of 
the peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than the 
type of picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a (2009).

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2009).

Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve, and therefore neuritis and neuralgia of 
that nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the knee, 
and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis which is mild, moderate or 
moderately severe in degree, respectively.  A 60 percent rating 
is warranted for severe incomplete paralysis with marked muscle 
atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).  
Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and 
Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  
38 C.F.R. § 4.124a (2009).

The Veteran's service medical records include an August 2003 
report at which time the Veteran denied any loss of bladder or 
bowel control.  On examination, motor strength of the lower 
extremities appeared to be 5/5.  Deep tendon reflexes were 
difficult to assess, while plantar responses were downgoing.  
Records dated in September 2003 indicate an impression of 
degenerative disc disease L3-L4 and L4-5 with spasm that was 
recurrent and progressive.  The Veteran complained of chronic low 
back pain, spasms, and radicular symptoms.  In October 2003, the 
Veteran was intact to motor, sensory, and reflex testing in his 
lower extremities and had negative straight leg raise 
bilaterally.  In December 2003, a straight leg raise test and 
sensation and strength in L4-5/S1 was also normal.  While the 
Veteran complained of dull pain that radiated down both legs, he 
denied any numbness, tingling, or loss of motor function.  A 
straight leg raise test was negative.  The assessment was chronic 
low back pain.  An EMG was within normal limits and a motor and 
sensory examination was normal and the Veteran was diagnosed with 
lumbar degenerative disc disease, and L4-5 disc bulge.  Another 
December 2003 report indicates that an MRI was without foraminal 
compromise and that the Veteran had a nondermatomal motor, 
sensory, and reflex examination.  The Veteran denied any bowel or 
bladder dysfunction.

On VA examination in June 2004, the Veteran complained of 
constant pain in the low back midline and sudden sharp pain often 
with twinges of shock like pain into one or the other posterior 
lower extremity down to his knee that occurred variably and 
briefly, several times per week.  The Veteran denied any 
weakness, numbness, bowel or bladder complaints, or erectile 
dysfunction and did not require the use of any assistive device.  
There was no evidence of neurologic symptoms due to nerve root 
involvement.  On neurological examination, sensory examination 
was normal to pin and light touch in upper and lower extremities.  
On motor examination, power bulk tone and symmetry were normal 
throughout the legs.  Reflexes were preserved and equal in the 
knees and ankles no pathological reflexes.  Straight leg raise 
testing was negative.  The Veteran was able to squat, heel rise, 
and toe walk without difficulty.  Peripheral nerves and bowel and 
bladder functioning were not affected.  Private treatment records 
dated in March 2006 are negative for any evidence of changes in 
bowel or bladder function or erectile dysfunction.

VA medical records dated in December 2006 show the Veteran's 
complaint of shooting pain that started in the lower back and 
radiated down both legs.  However, he denied any numbness or 
tingling and indicated that he mobilized well.  He also denied 
any bowel or bladder incontinence and his pain was controlled 
with Ibuprofen.  A reflex and motor examination and was normal.  
Gait and straight leg raise tests were within normal limits.  The 
Veteran was assessed with low back pain.

In December 2008, the Veteran testified that during flare-ups, he 
had pain radiating down his legs into his left buttock with 
muscle tightness in his legs.

On VA examination in May 2009, the Veteran denied any history of 
incontinence, urinary urgency, fecal incontinence, erectile 
dysfunction, or numbness, but did complain of paresthesias and 
leg or foot weakness with unsteadiness.  On examination, there 
was no evidence of atrophy, guarding, spasm, or weakness, but 
evidence of pain with motion and tenderness.  Motor examination 
of the lower extremities was normal with a normal muscle tone and 
no atrophy.  Reflex examination of the lower extremities was also 
normal.  He was diagnosed with mild lumbar strain and mild 
degenerative lumbar disc disease at L3-4 and L4-5 with low back 
pain that radiated into the back of the legs.

In this case, findings in the medical records do not support a 
conclusion that the Veteran has radiculopathy, or that he has any 
other objective neurological symptoms that relate to his lumbar 
spine disability that could be assigned any separate compensable 
rating.  Physical examination has consistently demonstrated 
negligible or no neurological impairment or sensory impairments, 
and he has not been diagnosed with any specific neurologic 
pathology.  Additionally, no muscle atrophy is present.  
Therefore, the Board finds that the Veteran is not entitled to an 
increased rating for his lumbar spine disability based upon 
consideration of any neurologic residuals because there are not 
independently ratable neurologic residuals shown or diagnosed by 
the treating and examining physicians.

The Board has determined that the Veteran is entitled to no more 
than a 20 percent disability rating under any of the spinal 
rating criteria applicable.  Consideration has been given to the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  The Board 
has considered the Veteran's complaints of flare-ups and pain, as 
well as all evidence of record related to limitation of motion, 
incoordination, fatigability, and pain on motion in determining 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to an increased rating greater than 20 
percent.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the 
Board finds that there is no basis for assigning a rating in 
excess of 20 percent because the evidence does not show that the 
Veteran has forward flexion of the thoracolumbar spine that is 30 
degrees or less, or, favorable ankylosis of the entire 
thoracolumbar spine, even considering any additional limitation 
due to pain or flare-ups.

The Board notes that the Veteran has claimed that he has lost 
time from work due to his lumbar spine disability.  Most 
recently, in May 2010 he claimed that two months prior he had 
missed an entire week of work.  However, the Board thus finds 
that the Veteran's service-connected lumbar spine disability does 
not present such an unusual or exceptional disability picture at 
any time so as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
The objective medical evidence of record shows that 
manifestations of the Veteran's service-connected lumbar spine 
disability do not result in a marked functional impairment in any 
way or to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1 (2009).  
Consequently, the Board concludes that referral of this case for 
consideration of an extraschedular rating is not warranted.  Thun 
v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity 
of his lumbar spine disability.  Lay statements are considered to 
be competent evidence when describing the features or symptoms of 
an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
However, as a layperson, the Veteran is not competent to provide 
an opinion requiring medical knowledge, such as whether the 
current symptoms satisfy diagnostic criteria.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that 
the Veteran is competent to give evidence about what he 
experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, the Veteran's own assertions do not 
constitute competent medical evidence in support of an increased 
rating for a lumbar spine disability.

In sum, the weight of the credible evidence demonstrates that the 
orthopedic manifestations of the Veteran's lumbar spine 
disability warrant no more than a 20 percent rating at any time 
during the pendency of this appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
Board finds that the Veteran is not entitled to a separate rating 
for any neurological component of his lumbar spine disability as 
there is no objective evidence of any independently ratable 
neurological manifestations that would warrant a compensable 
rating.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

An initial rating in excess of excess of 20 percent for a lumbar 
spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


